*955OPINION.
Van Fossan:
In the case of James Couzens, 11 B. T. A. 1040, we had before us the same issues and in large part the same facts as are here presented. The considerations on which the decision in that case was based are equally pertinent and controlling in this proceeding.
The fair market value on March 1, 1913, of the stock of the Ford Motor Co. owned by petitioner was $5,250,000, or at the rate of $10,000 per share.
Reviewed by the Board.

Judgment will he entered wider Rule 50.

Smith, Morris, Arunkell, and Milliken did not participate in the consideration or decision of this proceeding.